Citation Nr: 0826893	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for skin cancer.

2.  Entitlement to service connection for skin cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to May 
1959.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the benefit 
sought on appeal.  
	
The issue on appeal was previously denied by the Board in a 
July 2007 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2008 Order, the Court partially vacated 
the July 2007 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Partial Remand (Joint Motion).  The Board notes 
that while the Board decided two other issues in its July 
2007 decision, the veteran abandoned his appeal of those 
other issues, and the only claim addressed by the Court was 
the skin cancer claim.  


FINDINGS OF FACT

1.  In a July 1990 decision, the Board denied service 
connection for skin cancer, and in February 1993, the United 
States Court of Appeals for Veterans Claims (Court) affirmed 
the determination.  

2. The evidence pertaining to the veteran's skin cancer 
received subsequent to the July 1990 Board decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

3. The veteran was exposed to ionizing radiation as a result 
of his in-service duties as a nuclear weapons mechanic 
specialist.

4. The veteran developed skin cancer as a result of his 
exposure to ionizing radiation in service.


CONCLUSIONS OF LAW

1.  The July 1990 Board decision that denied service 
connection for skin cancer is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).
	
2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for skin cancer.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for skin cancer due to 
exposure to ionizing radiation have been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1990 the Board denied the veteran's claim for service 
connection for skin cancer.  The veteran sought 
reconsideration of this decision, and in February 1991 the 
motion was denied.  The veteran then appealed this decision 
to the Court, and in February 1993 the Board's decision was 
affirmed.  In May 2002 the veteran sought to reopen his 
claim, and his request was denied by the RO in an August 2002 
rating decision.  The veteran expressed his disagreement with 
the RO's decision, and the present appeal ensued.

A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  As noted above, the Board finds that 
the veteran's claim to reopen was filed in May 2002.  For 
such claims received 
on or after August 29, 2001, a claim shall be reopened and 
reviewed if "new and material" evidence is presented or 
secured with respect to a claim that is final.  Evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim.  "Material" evidence is 
evidence which relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Since the July 1990 Board decision, VAMC medical records, 
private treatment records, and various other evidence has 
been received .  This evidence is new.  This new evidence is 
also material.  In both November 2002 and June 2008 the 
veteran's private physician, David Gross, M.D., submitted 
nexus statements that attribute the veteran's current skin 
cancer to service.  In addition, supportive nexus statements 
are found in a VA treatment note of January 2003, and a March 
2005 Ionizing Radiation Registry Examination report.  These 
nexus opinions are material because they raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection, and are not cumulative or redundant of existing 
evidence.  Accordingly, the veteran's claim is reopened, and 
the merits of the claim will now be addressed.

The veteran claims he was exposed to ionizing radiation for 
three years while stationed at Rushmore Air Force Base in 
Rapid City, South Dakota.  The veteran claims that for three 
years he cleaned, modified, and assembled nuclear weapons.  
Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in a number of different ways.  See Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. 
Cir. 1997).  Generally, to establish service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  

Here, presumptive service connection may be established for 
the veteran's claim under both 38 C.F.R. §3.309(a) and 
38 C.F.R. § 3.309(d).  Under §3.309(a), certain diseases, 
chronic in nature, may be presumed to have been incurred in 
service, if the evidence shows that the disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of the disease during service.  Malignant tumors 
have been identified as a chronic disease subject to 
presumptive service connection under 38 C.F.R. § 3.309(a).  
In addition, under § 3.309(d), there are specific diseases 
that may be presumptively service connected if manifest in a 
radiation-exposed veteran.   A "radiation-exposed" veteran is 
one who participated in a radiation-risk activity.  A 
"radiation-risk activity" includes the onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device, occupation of Hiroshima or Nagasaki during World War 
II, or presence at certain specified sites.  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.

Service connection for this veteran's claim may also be 
established via 38 C.F.R. § 3.311.  Under this section, other 
"radiogenic" diseases found five years or more after service 
in an ionizing radiation-exposed veteran may be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service, or if they are otherwise linked medically to 
ionizing radiation exposure while in service.  "Radiogenic 
diseases" under this regulation include skin cancers. 38 
C.F.R. § 3.311(b)(2)(vii).  Other claimed diseases may be 
considered radiogenic if the claimant has cited or submitted 
competent scientific or medical evidence that supports that 
finding. 38 C.F.R. § 3.311(b)(4).  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest 5 years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1). The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in- 
service radiation exposure. 38 C.F.R. § 3.311(c)(1).

The Board will first address the possibilities of presumptive 
service connection that are available under §3.309.  As noted 
above, the veteran may be presumptively service connection 
for his skin cancer as either a chronic disease, or as due to 
radiation exposure.  However, the veteran does not meet the 
requirements of presumptive service connection under either 
§3.309(a) or §3.309(d).  The earliest medical evidence of 
record is dated from the late 1970s, approximately twenty 
years after service.  Because no diagnosis of skin cancer is 
documented from within one year of the veteran's service 
separation, the presumption for service connection for 
chronic diseases under §3.309(a) does not apply.  As for 
§3.309(d), the Board cannot find the veteran meets the 
criteria for qualification as a "radiation-exposed" veteran.  
While the veteran's service personnel records demonstrate 
that his military occupational specialty was nuclear weapons 
mechanic specialist, there is no evidence demonstrating that 
he participated in a radiation-risk activity.  A "radiation-
risk activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites. 38 C.F.R. § 3.309 
(d)(3).  As such, presumptive service connection cannot be 
afforded to the veteran via
 § 3.309.

Next, the provisions of § 3.311 will be addressed.  To 
qualify for service connection for skin cancer as a result of 
exposure to ionizing radiation under this regulation, there 
must be evidence documenting the level of the veteran's 
radiation exposure, and his skin cancer as a "radiogenic" 
disease must be determined by the VA Under Secretary of 
Health to be related to ionizing radiation exposure while in 
service, or be otherwise linked medically to ionizing 
radiation exposure while in service.

The veteran's DD Form 1141 indicates that on five occasions 
between March 1957 and October 1958, the veteran's overall 
occupational exposure to ionizing radiation was zero, 
although in March 1957 a reading of 0.08 was noted and in 
October 1958 a reading of 0.02 was noted.  Based upon these 
dose estimates, a January 1989 advisory opinion from Roger H. 
Shannon, M.D., VA's Chief Medical Director, stated that it 
was unlikely that the veteran's skin cancer resulted from his 
exposure to ionizing radiation in service.  Based on this 
opinion, VA's Director of Compensation and Pension issued a 
statement the next month concluding that the veteran's skin 
cancer was not related to exposure to ionizing radiation in 
service.  The Board notes that it was VA's Chief Medical 
Director, rather than the Under Secretary of Health, that was 
consulted due to the version of §3.311 in existence in 1989 
when the opinion was sought.

In any event, because VA's Chief Medical Director determined 
that the veteran's skin cancer was not related to ionizing 
radiation exposure while in service, in order for service 
connection to be warranted in this case, his skin cancer must 
otherwise be linked medically to ionizing radiation exposure 
while in service.  In this regard, the record contains a 
number of positive nexus opinions.  In June 2008 David Gross, 
M.D. submitted a letter stating, [t]he patient's past history 
as a Nuclear Weapons Specialist in the Air Force from 1956 to 
1959, including the direct radiation exposure he was 
subjected to, is indicative of the types of conditions known 
to cause the types of skin cancers that he has suffered from 
since the early 1960's."  Dr. Gross further stated, 
"[b]ased on Mr. Lauginiger's past military job associated 
with direct contact with radioactive substances, the close 
proximity to the emergence of skin cancer and his military 
service, the consistency of his current skin cancer as it 
relates to radiation exposure and my personal experience 
treating and studying skin cancer for several years, it is my 
medical opinion that the patient's previously diagnosed and 
currently diagnosed skin cancer is directly related to his 
military radiation exposure."  In his letter Dr. Gross 
stated he has treated the veteran for a number of years, and 
has removed a number of skin cancers from the veteran's body, 
both surgically and by freezing them.  Dr. Gross also 
submitted a letter in November 2002 stating, "[t]he 
possibility certainly exists that the time served as a 
nuclear weapons specialist has contributed to his skin 
difficulties."

In addition, in March 2005 the veteran underwent an Ionizing 
Radiation Registry Examination.  The examiner found the 
veteran has recurring basal cell skin cancers, and stated 
that she "concur[red] with his plan to pursue appeal in this 
regard."  Also, in a January 2003 VA treatment note, the 
examining physician's assessment was "nuclear exposure/skin 
cancers."  While neither of these are the strongest nexus 
opinions, they nonetheless add positive support to the link 
between the veteran's current skin cancer and his ionizing 
radiation exposure in service.

In a March 1987 private treatment record the examiner noted 
that exposure to nuclear radiation can cause the kind of 
lesions the veteran had, but that he did not feel qualified 
to opine on a connection between the current condition and 
any in-service exposure.  Similarly, a July 1987 VA examiner 
was unable to draw either a positive or negative connection 
between the veteran's skin cancer and service.  The only 
definitively negative nexus evidence is that of the January 
1989 Chief Medical Director mentioned above.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

After a thorough review of the record, the Board finds that 
the veteran's skin cancer has otherwise been sufficiently 
linked medically to ionizing radiation exposure while in 
service, and that service connection is therefore warranted.  
At the very least, the evidence is in equipoise.  The 
veteran's DD Form 1141 does demonstrate a clear nineteen 
month history of exposure to ionizing radiation as a result 
of his duties as a nuclear weapons mechanic specialist.  
While the accumulative total dose readings were zero during 
this time, on two occasions the DT-60 reading was of a 
measurable level.  Moreover, the veteran has contended 
throughout the record that dosimeter measurements were 
obtained on a monthly basis, and that over his three years as 
a nuclear weapons mechanic specialist, 36 readings were 
obtained.  This suggests 31 missing readings, and the Board 
has no reason to doubt the veracity of this information.  In 
the absence of such records, the Board has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  Moreover, while the VA Chief 
Medical Director in 1989 determined that it was less likely 
than not that the veteran's skin cancer was the result of 
exposure to ionizing radiation, this is the only negative 
opinion of record.  In contrast, the Board is particularly 
persuaded by the June 2008 report of Dr. Gross because of the 
thorough rationale provided, and the fact that he has treated 
the veteran for years, that he has treated and studied skin 
cancer for years, and that he had arrived to the same 
conclusion once before in 2002.  The Board finds the positive 
evidence sufficient to adequately link the veteran's skin 
cancer to an incident of service, in this case, exposure to 
ionizing radiation.

In the present case, the Board finds that the evidence is, at 
minimum, in equipoise. Resolving the benefit of the doubt in 
the favor of the veteran, the Board finds that skin cancer 
was incurred as a result of exposure to ionizing radiation 
during active service. Therefore, service connection for skin 
cancer is granted.

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).
	
It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, while the VCAA notice letters of record do not fully 
meet the requirements of Kent, because the instant decision 
reopens the veteran's claim, any deficiency with respect to 
notice regarding new and material evidence is moot.


ORDER

Service connection for skin cancer is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


